Reasons for Allowance
1.	Claims 1-19 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a display device including an optical sensor. The closet prior arts, Cheng (US 20180165496 A1), Usukura (US 20120133618 A1), Hamagishi (US 20130249896 A1), Hong (US 20130278847 A1), Kurokawa (US 20100156850 A1), Kim (US 20150326850 A1), Bae (US 20160266695 A1), and Seo (US 20150146118 A1), individually or in combination, discloses a display device comprising a display apparatus and a photo sensor and a driving method of the display device similar to the claimed invention, comprising a display panel, wherein a plurality of photosensitive sensors spaced from each other are in a display region of the display panel, an auxiliary panel is on a light emergent side of the display panel, the auxiliary panel has a plurality of light transmitting regions spaced from each other, a light shielding region is between the light transmitting regions adjacent to each other, and light from an object positioned above the auxiliary panel passes through the light transmitting regions and forms an image of the object on the photosensitive sensors, the display apparatus further comprises a driving circuit, the auxiliary panel includes a first transparent substrate and a second transparent substrate which face to each other, a liquid crystal material filled between the first transparent substrate and the second transparent substrate and a plurality of control electrodes spaced from each other, the driving circuit enables the auxiliary panel to form a grating or a lens with a light splitting function, so that the display apparatus implements a 3D display. However, the closet prior arts of record fail to teach wherein two auxiliary panels are sequentially arranged on the light emergent side of the display panel in a direction perpendicular to the display panel, the driving circuit 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691